Dismiss and Opinion Filed March 6, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00196-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                                NATHAN WHEELER, Appellee

                       On Appeal from the County Criminal Court No. 9
                                    Dallas County, Texas
                            Trial Court Cause No. MB11-37016

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       The State has filed a motion to dismiss its appeal. The motion is signed by counsel for

the State. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130196F.U05